        Case 1:18-cv-03969-GHW Document 215 Filed 11/19/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 AMERICAN E GROUP LLC,

                         Plaintiff,
      -against-                                    1-18-cv-03969-GHW

 LIVEWIRE ERGOGENICS,INC.,

                        Defendant.

 LIVEWIRE ERGOGENICS,INC.,                         MEMORANDUM OF LAW IN SUPPORT
                                                   MOTION TO WITHDRAW VIA ORDER
                         Counterclaim Plaintiff/   TO SHOW CAUSE
                         Third-Party Plaintiff
      -against-

 AMERICAN E GROUP LLC,

                         Counterclaim Defendant,

 ELANA HIRSCH A/K/A ELANA
 MICHELLE HIRSCH A/K/A ELANA
 BARKATS, JSBARKATS PLLC and
 SUNNY JOSEPH BARKATS A/K/A
 SANNY JOSEPH BARKATS,

                     Third-Party Defendants,



                                       LEGAL ARGUMENT

       1.         I submit this Declaration in support of my firm’s Motion to Withdraw, brought by

Order to Show Cause.

        2.        Courts generally perform a two-step analysis in determining whether to permit

counsel to withdraw from representing a party in pending litigation. First, courts must look to the

Rules of Professional Conduct or other applicable rules of ethical conduct for attorneys for

guidance on whether an attorney has established good cause for granting leave to withdraw.
         Case 1:18-cv-03969-GHW Document 215 Filed 11/19/19 Page 2 of 3



Whiting v. Lacara, 187 F.3d 317, 320-21 (2d Cir. 1999). Second, the court must analyze the

anticipated impact of the requested withdrawal on the progress of the case, and whether the suit

will be disrupted by a withdrawal. Id.

         3.    The analysis for these two steps becomes somewhat merged under New York Rule

of Professional Conduct, 1.16 (c)(1), which states that a lawyer may withdraw from representing

a client when “withdrawal can be accomplished without material adverse effect on the interests of

the client.”

         4.    Mr. Barkats has had notice since September 27, 2019, that our firm would be

attempting to withdraw from the matter. He has affirmatively refused even to search for substitute

counsel and withheld his consent to our withdrawal.

         5.    Our firm has had relatively limited involvement substantively in this matter. We

have written a reply brief for a prior counsel’s Motion to Compel Arbitration and responded to

discovery requests from an opposing party. Due to our client’s instructions and wish for this matter

to remain in confidential arbitration, we have been largely on hold until the Court renders a

decision on Mr. Barkats’ and JSBarkats PLLC’s Motion to Compel Arbitration.

         6.    Mr. Barkats’ refusal to seek alternative counsel after almost two months of notice

means that any adverse material effect on the interests of the client from our withdrawal will have

been caused by Mr. Barkats, himself, and he should therefore be estopped from asserting it as a

basis for our opposition to withdrawal.

         7.    Our withdrawal would not unduly disrupt the suit or the progress of the case, which

is in the early stages of discovery. No other party to the action opposes our withdrawal. Mr.

Barkats, himself, is an attorney licensed in NY State and has ample resources and means either to

find alternative counsel or represent himself and his firm.
        Case 1:18-cv-03969-GHW Document 215 Filed 11/19/19 Page 3 of 3



       8.     For the foregoing reasons, Jones Law Firm, P.C. respectfully requests leave of this

Court to withdraw as counsel for Sunny Barkats and JSBarkats, PLLC.

                                                   Respectfully submitted,

                                                   /s/ T. Bryce Jones
                                                   Jones Law Firm, P.C.
                                                   42 W. 38th St. Suite 1002
                                                   New York, NY 10018
                                                   (212) 258-0685
                                                   bryce@joneslawnyc.com
